Citation Nr: 1739266	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for cervical strain with occipital neuralgia and headaches.


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2003.  The Veteran also had periods of active duty for training from June 1996 to August 1996, and from May 1997 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Des Moines, Iowa.  In June 2015, the Board remanded the claims for additional development.

The Board finds the remand directives have not been completed and additional remanded is required.  Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

Although further delay is regrettable, the issues of entitlement to service connection for scoliosis and cervical strain with occipital neuralgia and headaches must be remanded for further development.

The Veteran underwent a VA examination in May 2016 for scoliosis and cervical strain with occipital neuralgia and headaches.  That examination consisted of a physical examination and an electronic records review, but no radiographic imaging was conducted.  The examiner opined that was less likely than not that the Veteran had scoliosis, based on normal range of motion and muscle strength tests on examination, and a neurologist examination from May 2016 which determined no scoliosis was present.  The examiner noted no obvious scoliosis with the Veteran in a seated position.

The examiner also opined that it was at least as likely as not that the cervical strain with occipital neuralgia and headaches preexisted service.  The examiner based that on a chiropractor intake note in July 2009, where the Veteran stated the reason for the visit was chronic pain, possibly from an accident at age thirteen.  The examiner also opined that it was less likely than not that the preexisting cervical strain with occipital neuralgia and headaches were permanently worsened beyond their natural progression during any period of active service.  The examiner explained that opinion was based on a normal MRI and X-ray in service.

Prior to that examination, the Veteran provided several statements in support of the claim, which appear to have not been considered.  On the Veteran's November 2013 and June 2014 substantive appeal forms, the Veteran stated he had never been in an accident at age 13, and never had any accidents that required medical attention as a youth.  The Veteran admitted that he made up an accident to get chiropractic treatment because he needed a reason for the visit due to his insurance policy.  The Veteran admitted the only motor vehicle accident he was ever involved in occurred during active duty.  The Veteran stated that he was a passenger in a patrol car, when the Specialist driver jumped the railroad tracks and lost control while on duty at Military Ocean Terminal Sunny Point, in Southport, North Carolina.  The Veteran stated that accident occurred approximately in 2002 and was investigated by the civilian Department of Defense staff at Sunny Point, as stated in a January 2016 notice of disagreement.  The Veteran also stated that during demobilization a Non-Commissioned Officer told him and other Soldiers not to mention any medical conditions if they wanted to go home.

Where VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds the VA examination for scoliosis incomplete.  The examiner conducted spinal movement tests and examined the Veteran from a seating position, and determined that no scoliosis was present.  However, the University of Maryland Medical Center, the University of California in Los Angeles, and the Scoliosis Research Society, among others, recommend radiographic imaging of the entire spine while the patient is standing, in addition to a physical examination to properly diagnose scoliosis.  Although VA is not bound by those institutions, their recommendations appear to be standard medical practices.  The examiner noted imaging results from the November 2012 examination showed very minimal right convex scoliotic curve of the mid thoracic region, but opined that could have been the result of the Veteran's position during the imaging.  However, the November 2012 imaging was conducted with the Veteran standing.

The examiner also cited a neurologist opinion that the Veteran did not have scoliosis for corroboration.  However, there is no indication that the neurologist conducted radiographic imaging of the Veteran's entire spine while standing.  Additionally, the examiner added speculation to their opinion with the statement, "[e]ven if scoliosis is present (which is not found...)... scoliosis is from a genetic contribution...."  However, the examiner did not discuss whether such factors as abnormalities in growth hormone secretion, connective tissue structure, and paraspinal musculature were present in the Veteran, or any other factors indicative of congenital scoliosis.  Moreover, the examiner did not discuss the several other types of scoliosis, such as idiopathic, paralytic, myopathic, or secondary as from degeneration, osteoporosis, or osteomalacia.  Therefore, the Board finds the scoliosis examination incomplete, and radiographic imaging is required to determine the status of the previously noted and treated scoliotic curve.

The Board also finds the VA examination for cervical strain with occipital neuralgia and headaches incomplete.  The Board finds no indication that the VA examiner reviewed and considered the Veteran's lay statements regarding a motor vehicle accident on active duty when determining the etiology of the claimed disability.  Buchanan v. Nicholson, 451 F.3d 1331 (1996).  The Veteran provided statements in support of the claim to VA on three separate occasions; in November 2013, June 2014, and January 2016.  The Veteran's lay statements provided an incident in service which may be related to the claimed cervical strain with occipital neuralgia and headaches.  However, the examiner did not provide any discussion or questioning regarding the statement; nor is there any indication that the statement was reviewed or considered by the examiner.

The Board also finds the examiner based the opinion solely on the subjective history reported by the Veteran on a chiropractor intake form.  The Board finds that incomplete.  First, a veteran's signed statement regarding the origin or onset of a disability made in service and against their own interests, will be of no effect if no other evidence also establishes the fact proposed in the statement.  38 C.F.R. § 3.304(b)(1) (2016).  Additionally, self-reported history during an examination must be considered together will all material evidence, and in light of accepted medical principles and judgement, with regard to clinical factors pertinent to the basic character, origin, and development of the disability.  38 C.F.R. § 3.304(b)(1) (2016); Crowe v. Brown, 7 Vet. App. 238 (1994).

The statement cited by the examiner as evidence of a preexisting condition was provided by the Veteran, while on active duty, and goes against the Veteran's interest in entitlement to service connection.  Therefore, additional evidence which established that the claimed disability preexisted was required for the examiner to consider the Veteran's stated reason for the chiropractic visit.  Also, had there been additional evidence that the claimed disability preexisted service, the examiner would have had to consider the statement in light of accepted medical principles, with regard to clinical factors pertinent to the basic character, origin, and development of the disability.  The examiner provided no analysis or reasoning to support the opinion that the claimed accident caused the cervical strain with occipital neuralgia and headaches.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Second, a Veteran is presumed sound upon entry when no preexisting disability is noted on the entrance examination, except when clear and unmistakable evidence demonstrates that a disability preexisted service.  38 U.S.C.A. § 1111 (West 2014).  If no entrance examination is associated with the record, the soundness presumption still attaches if an entrance examination was conducted but not of record.  Crowe v. Brown, 7 Vet. App. 238 (1994).

There is no entrance report of examination associated with the Veteran's record.  However, the Veteran stated he received an examination in the Sioux Falls, South Dakota Military Entrance Processing Station in 1996.  Therefore, the Veteran is presumed sound, and clear and unmistakable evidence is required to rebut the soundness presumption.  However, the examiner opined that it was at least as likely as not that the Veteran's cervical strain with occipital neuralgia and headaches preexisted service.

Clear and unmistakable evidence is required to rebut the presumption of soundness; not evidence that makes the claim less likely than not or at least as likely as not.  An example of evidence which did not rise to the level of clear and unmistakable was a conclusionary psychiatric evaluation report and medical board report, which indicated a preexisting condition but were not supported by contemporaneous clinical evidence.  Miller v. West, 11 Vet. App. 345 (1998).

In this claim, the examiner provided a conclusionary opinion without any clinical evidence or reasoning to support the opinion.  Without any diagnosis or etiology from the chiropractor whom the Veteran made the statement to, the examiner opined that an accident caused the Veteran's cervical strain with occipital neuralgia and headaches.  The statement did not provide what kind of accident occurred, or if any injuries occurred.  The examiner did not did not discuss whether the chiropractor's treatment plan was in accordance with medical standards for treating cervical strain with occipital neuralgia and headaches.  The examiner offered no medical expertise, but relied on a statement that was admittedly made in order to get the Veteran's insurance company to cover the chiropractor costs.

Third, VA has the burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1153 (West 2014).  A medical examination board form which indicated a condition preexisted service and was not aggravated by service, without an analysis or medical explanation, is an example that fell "woefully short of clear and unmistakable evidence."  Horn v. Shinseki, 25 Vet. App. 231 (2012).

Clear and unmistakable evidence is also required to show that the disability was not aggravated by service, not evidence that makes the claim less likely than not or at least as likely as not.  The examiner opined that it was less likely than not that the Veteran's cervical strain with occipital neuralgia and headaches permanently worsened during service, based on a normal cervical spine X-ray and MRI in March 2002.  However, the examiner did not discuss why X-ray and MRI results are required to determine the level of a cervical strain with occipital neuralgia and headaches.

The examiner also noted that the Veteran had no complaints or treatment for headaches in 1996 or 1997.  The examiner then noted that the Veteran was treated for complaints of neck pain and headaches in service from 2002 to 2003.  However, the examiner did not address why complaints and treatment for neck pain and headaches in 2002 and 2003 did not constitute an aggravation or worsening, when the Veteran had no complaints or treatment for headaches earlier in 1996 and 1997.  In determining whether the cervical strain with occipital neuralgia and headaches preexisted service, the examiner did not provide any analysis or reasoning, but merely conclusions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board finds the examination for cervical strain with occipital neuralgia and headaches incomplete since the examiner did not consider or discuss relevant evidence, and did not provide proper analysis and reasoning to support their opinion.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that remand instructions were not completed, since the Veteran's service records are still incomplete.  Specifically, the record does not contain any DD Form 215 or an entrance report of medical examination.  The Veteran's DD Form 214 issued in September 2003 states that a DD Form 215 was to be issued to provide missing information.  Additionally, a report of medical examination from the Veteran's entrance into service is still outstanding.

The Board also finds that all of the Veteran's identified private treatment records have not been obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Specifically, chiropractic treatment records from Doctor M.K.in September 2009 are missing a potentially relevant page.  Pages two and three show that Doctor M.K. noted rotary scoliosis in the cervical and thoracic spine.  However, the first page, which would contain the patient's identifying information and any diagnoses, was not included in the medical records.  That page is also important because on page two the doctor noted a half inch anatomically shorter right leg, but the VA examination noted a nine millimeter shorter left leg.  Therefore, page one is needed to confirm whether the records with evidence of scoliosis belong to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Submit requests to the appropriate government repositories, including the Veteran's Reserve Unit, for any outstanding service medical and personnel records for the Veteran for all periods of active duty and reserve service, to include a 1996 physical examination report at the Sioux Falls, South Dakota Military Entrance Processing Station, a DD Form 215, and a 2002 incident report or investigation from the Military Ocean Terminal Sunny Point, in Southport, North Carolina.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to submit the evidence.

2.  Submit additional requests to Doctor M.K.'s office at 4716 Morning Side Avenue, Sioux City, Iowa for chiropractic consult records dated September 22, 2009, to specifically include the first page of the records with identifying information.  If records cannot be obtained, a letter should be sent to the Veteran informing him of the steps take to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

3.  Schedule the Veteran for a VA examination, with radiographic imaging of the entire spine, to determine if scoliosis is present.  Radiographic imaging should be conducted with the Veteran standing.  The examiner should note the imaging results.  The examiner should review the Veteran's July 2009 and September 2009 chiropractic examination and November 2012 VA examination results.  The examiner should consider the new imaging results in light of the prior imaging and examination results, and provide sufficient reasoning to support the opinion.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of scoliosis is warranted.  The examiner should reconcile that diagnosis with previous diagnoses of scoliosis and finding that scoliosis was not present.  If so, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any scoliosis is the result of service or any incident of service, to include a motor vehicle accident.  If scoliosis is found, the examiner should opine whether it is a congenital or developmental defect.  The examiner should provide an explanation to support the opinions.

4.  Schedule the Veteran for a VA examination, with a medical doctor examiner who has not previously examiner him, to evaluate the claim for cervical strain with occipital neuralgia and headaches.  The examiner must review the claims file, to include this remand; the Veteran's November 2013, June 2014, and January 2016 contentions; the July 2009 chiropractor intake note; the February 1996 report of medical history; and the October 1996 and December 1997 annual medical certificates.  That review should be noted in the report.  The opinion should be support by analysis and reasoning sufficient enough to allow for adjudication.  The examiner should conduct all indicated tests and respond to the following:

(a) Is there clear and unmistakable evidence that a diagnosed cervical and headache disability existed prior to active duty training in June 1996, active duty training in May 1997, or active duty service from September 2001 to September 2003?

(b) If so, is there clear and unmistakable evidence that a pre-existing cervical and headache disability was not aggravated or permanently worsened beyond the natural progression of the disorder during the active duty service from September 2001 to September 2003, or during active duty for training in 1996 and 1997?

(c) If a cervical strain and headache disability is not found to have clearly and unmistakably preexisted any of the periods of service, is it at least as likely as not (50 percent or greater probability) that a cervical strain with headaches disability is proximately due to or the result of service or any incident in service, to include a motor vehicle accident?

(d) The examiner should confirm being a medical doctor and having reviewed the claims file, to include this remand; the Veteran's November 2013, June 2014, and January 2016 contentions; the July 2009 chiropractor intake note; the February 1996 report of medical history; and the October 1996 and December 1997 annual medical certificates.

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

